George, J.
1. “An agreement between a creditor, his debtor, and a third person, whereby said third person, in consideration of the creditor’s releasing the debtor, agrees to pay the amount of the debt to the creditor, and the creditor releases the debtor and agrees that said third person shall be substituted for the debtor, is not within the statute of frauds.” Especially is this true where the original debtor, a tenant of the creditor, is in possession of property on which the creditor has a lien, which is waived by the creditor in consideration of the promise of the third person. Harris v. Jones, 140 Ga. 768 (79 S. E. 841); Palmetto Mfg. Co. v. Parker, 123 Ga. 798 (51 S. E. 714).
2. The evidence in this case discloses substantially the foregoing facts, the verdict is not without evidence to support it, and the court did not err in overruling the motion to dismiss the plaintiff’s petition, or in overruling the defendant’s motion for a new trial. ■
3. The ground of the motion for new trial based upon alleged newly discovered evidence is without merit. The motion does not disclose the source of the alleged newly' discovered testimony, and no supporting *457affidavit whatever is attached to the motion. “Civil Code of 1910, § 6086. Judgment affirmed.
Decided March 15, 1917.
Appeal; from Upson superior,court—Judge Searcy. August 5, 1916.
John B. McDonald, for plaintiff in error.
James B. Davis, contra.

Wade, O. J., and Luke, J., concur.